Citation Nr: 0320702	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a low 
back disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of a fracture of the right ankle, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for gastritis.

4.  Entitlement to a compensable evaluation for dermatitis.

5.  Entitlement to a compensable evaluation for sinusitis and 
rhinorrhea.

6.  Entitlement to a total disability rating due to 
individual unemployability resulting from service connected 
disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1988.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an April 1999 rating decision 
rendered by Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 2000, the Board remanded the case to the RO for 
further development.  The RO has completed the requested 
development, and the case has been returned to the Board for 
further appellate consideration.


REMAND

There have been significant changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

Additionally, there has been a change in pertinent rating 
criteria related to back disabilities during the course of 
this appeal.  The criteria for evaluation of intervertebral 
disc syndrome under Diagnostic Code 5293 were amended 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  Those rating criteria are substantially 
different from the previous criteria.  The Court has held 
that for the purpose of appeals, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless provided otherwise by statute.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  When a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant; however, the post amendment 
criteria may not be applied prior to the effective date of 
the change.  VAOPGCPREC 3-00 (April 10, 2000).  Thus, the new 
version of Diagnostic Code 5293 is applicable only from 
September 23, 2002.  Accordingly, remand is required to 
consider the new diagnostic criteria contained in the revised 
version of Diagnostic Code 5293.  

In addition to the foregoing, the Board notes that the 
evidence shows that the veteran failed to report for 
scheduled VA examinations.  However, it is unclear if the 
veteran was notified of the time, place, or location of the 
examinations.  The Board notes that the most recent medical 
evidence of record is dated in September 1998.  A current 
examination would be probative in ascertaining the severity 
of the veteran's service-connected disabilities.  On remand, 
new VA examinations of the veteran should be scheduled.  
Additionally, efforts to notify the veteran of any scheduled 
examination should be documented in the claims folder.    

Based on the discussion above, this case is REMANDED for the 
following development:

1.  The RO should schedule the veteran 
for VA examinations by physicians with 
appropriate expertise to ascertain the 
severity of the his service-connected low 
back disability, right ankle disability, 
gastritis, dermatitis, sinusitis and 
rhinorrhea, and to ascertain the impact 
that his service-connected disabilities 
have on his employability.  

The claims file must be made available to 
and be reviewed by the examiners.  The 
examiners should comment on the nature 
and severity of the veteran's service-
connected low back disability, right 
ankle disability, gastritis, dermatitis, 
sinusitis and rhinorrhea.  The 
examination should include discussion of 
any and all present manifestations of the 
veteran's service-connected disorders.  
In addition, the examiners should comment 
on the impact, if any, that the veteran's 
service-connected disabilities have on 
his employability.  

The RO should document any notice given 
to the veteran of the time, date, and 
location of the examinations and 
associate such documentation with the 
claims folder.  The VA medical facility 
that schedules the examinations should be 
asked to provide written documentation of 
the notice of the examinations given to 
the veteran.  

3.  The RO should then review the claims 
files to ensure that all development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  In 
evaluating the veteran's service-
connected low back disability, the RO 
should ensure that both the former and 
revised diagnostic criteria are 
considered (as noted before, the 
effective date of the revised criteria is 
September 23, 2002).  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case (SSOC) and afford the veteran and 
his representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


